 18313 NLRB No. 13DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent Union has excepted to some of the judge'scredibility findings. The Board's established policy is not to overrule
an administrative law judge's credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us they are in-
correct. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.In finding that the Respondent did not violate Sec. 8(a)(1) by tell-ing Local 1197 Business Manager Taylor, through Supervisor Mann,
that it would not hire laborers ``until we get this mess straightened
up over this contract,'' we rely solely on the judge's crediting the
testimony of Mann, who testified that he made no such statement.
Thus, we do not rely on the judge's statement that the remark, even
if made, would not have ``interfere[d] with, restrain[ed], or
coerce[d]'' any listening employees because they were already mem-
bers of another union.In finding that the Respondent did not violate Sec. 8(a)(3) because,inter alia, the Charging Party was unwilling to refer union members
to the Respondent in the absence of a signed agreement, we rely
solely on the undisputed fact that the Union's representatives told
the Respondent as much during the parties' July 23, 1992 negotiat-
ing session. Thus, we do not rely on the judge's statements that the
Charging Party's conduct in filing the representation petition and
picketing jobs at which the Respondent supplied equipment and op-
erators is necessarily inconsistent with the Charging Party's willing-
ness to make referrals. Nor do we rely on the fact that employee
Clydus Gray declined the Respondent's offer of employment as in-
dicative of the Union's unwillingness to refer laborers to the Re-
spondent.1All dates here are 1992 are unless otherwise indicated.2At the opening of the hearing, General Counsel amended thecomplaint by (1) striking the date of July 28, 1992, in pars. 6(a) and
8(a) and substituting therefor the date of April 7, 1992; and (2) add-
ing the name of Jaye Evans and Randy Gunther to par. 6(a) and
changing the first name of employee Williams from Guy to Gaylord.O'Daniel Trucking Co. and Southern IllinoisLarorers' District Council, affiliated with La-
borers' International Union of North America,
AFL±CIO. Case 14±CA±22138November 22, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn May 26, 1993, Administrative Law Judge Don-ald R. Holley issued the attached decision. The Charg-
ing Party filed exceptions and a supporting brief, and
the Respondent filed an answering brief.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Kathleen C. Fothergill, Esq., for the General Counsel.Joseph A. Yocum, Esq. (Yocum & Yocum), of Evansville, In-diana, for the Respondent.John R. Taylor, Field Representative, of McLeansboro, Illi-nois, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEDONALDR. HOLLEY, Administrative Law Judge. On anoriginal charge filed in the captioned case on October 7,
1992,1amended on November 3, the Regional Director forRegion 14 of the National Labor Relations Board issued a
complaint on November 5 which alleged that since on or
about July 28, 1992, O'Daniel Trucking Co. (the Respond-
ent) has engaged in conduct which violates Section 8(a)(1),
(3), and (5) of the National Labor Relations Act. Respondent
filed a timely answer denying it had engaged in the unfair
labor practices described in the complaint.The case was heard in Carmi, Illinois, on February 25 and26, 1992. All parties appeared and were afforded full oppor-
tunity to participate.2On the entire record, including carefulconsideration of posthearing briefs filed by the parties, and
from my observation of the demeanor of the witnesses who
appeared to give testimony, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, a corporation with an office and place ofbusiness in Carmi, Illinois, a yard operation in East Carmi,
and a sand and gravel dredge operation in Maunie, Illinois,
is engaged in the truck transportation of mine refuse and
construction materials and the commercial and residential
construction and repair of concrete and asphalt roads, parking
lots, and driveways. During the 12-month period ending Oc-
tober 31, 1992, in the conduct of its business operations, Re-
spondent provided services valued in excess of $50,000 to
enterprises which meet an appropriate standard for the asser-tion of Board jurisdiction other than solely an indirect basis.
It is admitted, and I find, that Respondent is an employer en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.II. STATUSOFLABORORGANIZATION
It is admitted, and I find, that Southern Illinois Laborers'District Council, affiliated with Laborers' International Union
of North America, AFL±CIO is a labor organization within
the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The AllegationsSummarized, the complaint, in final amended form, al-leges: that Respondent violated Section 8(a)(1) of the Act on
or about July 28, 1992, by stating in the presence of employ-
ees that it would not employ members of the Laborers Union
because of the Union's efforts to be certified as the rep-
resentative of certain of Respondent's employees; that Re-
spondent violated Section 8(a)(3) of the Act since April 7,
1992, by refusing to hire and/or recall employees Dave Bark- 19O'DANIEL TRUCKING CO.3I find each of the named individuals to be supervisors within themeaning of Sec. 2(11) of the Act and agents of Respondent within
the meaning of Sec. 2(13) of the Act.4A keyman, as described in art. II(1) (G.C. Exh. 2) is allowed tomove from one local to another throughout the construction season.5The approximate number of hours and days worked by allegeddiscriminatees (excepting Laura Boldwyn) in 1990 and 1991 are:
1990ÐC. Gray 517 hoursÐ64 days; G. Williams 900 hoursÐ112
days; B. Burkett 111 hoursÐ14 days; J. Gray 604 hoursÐ75 days;
J. Evans 54 hoursÐ6 days; J. Tate 876 hoursÐ109 days; and J.
Schook 143 hoursÐ18 days. 1991ÐC. Gray 353 hoursÐ44 days;
B. Burkett 754 hoursÐ94 days; J. Tate 771 hoursÐ96 days; G. Wil-
liams 688 hoursÐ86 days; J. Evans 560 hoursÐ72 days; J.
SchookÐ546 hoursÐ68 days; D. Barker 581 hoursÐ72 days; and
R. Gunther 248 hoursÐ31 days.Boldwyn's testimony reveals she worked at Respondent from Au-gust until November in 1990 (21 days), and from June 18 to August
5 in 1991.6G.C. Exh. 2.7Art. V, sec. B of the contract lists 30 classes of work claimedas laborer work.er, Laura Boldwyn, Bob Burkett, Clydus Gray, Jamie Gray,James Schook, Gaylord Williams, Jaye Evans, and Randy
Gunther; and that it violated Section 8(a)(5) of the Act since
April 7, 1992, by transferring unit work to nonunit employ-
ees without notice to and/or bargaining with the Union.B. Facts1. Business of RespondentThe record in this case, which includes the Regional Di-rector's Decision and Direction of Election in Case 14±RC±
11134, placed in the record as General Counsel's Exhibit 4,
reveals that Respondent maintains its principal office and a
yard operation in Carmi, Illinois, an additional asphalt-ce-
ment facility in East Carmi, and a sand and gravel operation
in Maunie, Illinois. Respondent commenced its ready-mix
and asphalt operations in 1973, and currently has six cement
trucks which make deliveries to customers and to Respond-
ent's construction projects. Since about 1975, Respondent
has transported mine refuse from a mine location to a dump-
ing site, where it deposits slag and covers it with dirt. That
portion of its business accounts for approximately 50 percent
of its gross revenue. Prior to 1992, Respondent derived a
substantial part of its gross income from the construction of
highways and from the paving of streets, parking lots, and
driveways.At times material here, Respondent's permanent employeecomplement has numbered 50±60 employees. The job classi-
fications of those employed include truckdrivers, mechanics,
operators, welders, laborers/yard workers, sand pit operator,
sand pit loader, and office clericals. It is admitted that Re-
spondent's employees are supervised by: E.H. O'Daniel Jr.,

president; J. W. Edwards, corporate secretary; and John
Mann, asphalt-batch plant supervisor and part-owner. Addi-
tionally, the record reveals that part-owner and Respondent
vice president, John O'Daniel, together with Edwards, super-
vises construction work.3Since 1972 or 1973, Respondent's hourly paid employeeshave been represented by a labor organization called the
Congress of Independent Unions (CIU). In the above-men-
tioned representation case, the Regional Director concluded
that the then subsisting collective-bargaining agreement be-
tween Respondent and CIU was an 8(f) contract. The current
agreement contains certain provisions which must be consid-
ered to resolve issues raised in the instant case. One such
provision, found at article II, paragraph 1 of the agreement,
states, in pertinent part:if it becomes necessary from time to time for the Em-ployer to need extra help on a temporary basis, the
Union agrees that these temporary employees could be
obtained from other labor unions within the particular
crafts for the type of employees needed.2. General Counsel's caseDuring the period extending from 1979 to December 1991,Respondent regularly obtained laborers who belonged to one
of several local unions affiliated with Charging Party (Dis-trict Council) during the construction season. The construc-tion season was described as that time of year when the
ground is not frozen, normally April to November. Althoughthe record fails to reveal the arrangement which existed be-
tween Respondent and the local Laborers Unions during the
period described, it does reveal that employees were referred
to Respondent in the absence of collective-bargaining agree-
ments between the parties most of the time.To establish that the alleged discriminatees whose namesare set forth in the complaint were regularly employed by
Respondent during the 1990 and 1991 construction season,
General Counsel placed in evidence as General Counsel's
Exhibits 11 and 12 documents which revealed the hours
worked during stated months by members of Laborers Local
1197, together with the remittances made to various union
trust funds. It is uncontested that, during the 2-year period
under discussion, Respondent employed Local 1197 members
Clydus Gray and Joseph Tate as keymen, and that it em-
ployed Bob Burkett, a member of Laborers Local 1260, as
a keyman.4The record reveals that Tate was employed ona permanent basis and maintained membership in CIU as
well as Laborers Local 1197. Gray and Burkett were con-
tacted directly by Respondent at the beginning of both the
1990 and 1991 construction seasons and they cleared in with
their respective local unions after being asked to report for
work by Respondent. General Counsel's Exhibits 11 and 12,
considered together with the testimony of individual
discriminatees, reveal that each of them, with exception of
Boldwyn, worked a sufficient number of days for Respond-
ent in 1990 and/or 1991 to be eligible to vote in the election
held in Case 14±RC±11134 on April 8, 1992.5General Counsel sought, through testimony given by al-leged discriminatees and by business managers and/or busi-
ness agents to establish that all laborers work on Respond-
ent's construction jobs was performed in 1990 and 1991 by
members of local unions affiliated with Charging Party. The
technique employed by General Counsel with employee wit-
nesses was to ask them if the work they performed for Re-
spondent was the type described in article V of Charging
Party's agreement with Wabash Valley Contractors Associa-
tion and the Associated General Contractors of Illinois (the
Association),6and whether any employees other than thoserepresented by local unions affiliated with Charging Party
performed any of the work.7The witnesses uniformly testi- 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8The compilation contains duplicates of invoices placed in therecord as G.C. Exhs. 14, 15, and 16.9Taylor indicated he had observed employees Lamont and Yeagerwork at blacktop spread for a number of years.10Asked by General Counsel if, on July 28, he saw anyone per-forming work that is traditionally considered laborers' work as de-
scribed in the contract, Taylor answered ``yes.'' He then claimed the
``laborer'' work was that being performed by Mann, Lamont,fied the work they performed for Respondent was describedin article V of General Counsel's Exhibit 2, and that laborers
other than those that belonged to a Laborers Union Local
only worked with them in emergency situations. Local 1197
Business Manager John Taylor and Local 1260 Business
Representative Curtis Masterson corroborated the testimony
of the employees. Significantly, Taylor admitted during his
testimony that Charging Party had two types of collective-
bargaining agreements with the Wabash Valley Contractors
Association, i.e., a successor agreement to General Counsel's
Exhibit 2 ``Covering Highway/Heavy Utility Construction,''
and a ``Residential'' agreement.For some reason not adequately explained by the record,Charging Party caused Respondent to execute the Associa-
tion Agreement in late December 1991. Shortly thereafter, in
January 1992, Respondent notified Charging Party it was ter-
minating their agreement effective March 31, 1992. Charging
Party then filed the petition in Case 14±CA±11134 on Janu-
ary 31, 1992. The Regional Director's Decision and Direc-
tion of Election was issued on March 10, 1992, and the Em-
ployer's request for review was denied by order dated April
8, 1992. The Charging Party won an election conducted on
April 8, 1992, by a vote of 6 to 1; and on May 6, 1992,
an objection to the election filed by Respondent was over-
ruled and Charging Party was certified as the exclusive col-
lective-bargaining representative of employees in the follow-
ing unit:All construction laborers employed by the Employer atits heavy and highway construction jobsites, EXCLUD-
ING all drivers, operators, office clerical and profes-
sional employees, guards, and supervisors as defined in
the Act, and all other employees.By letter dated June 2, 1992, Charging Party requested thatRespondent contact it to set a date for the commencement of
negotiations. The parties met on July 23, 1992. Respondent
was represented by E. H. (Hill) O'Daniel Jr., Bill Edwards,
and John O'Daniel. The Charging Party was represented by
Edward Smith and John Taylor.Taylor testified that Hill O'Daniel stated on July 23 thathe was not going to use their people; that it was all immate-
rial because they were going out of the construction part of
the business and would not need an agreement anyway. Tay-
lor acknowledged that the only proposals made by Charging
Party at the meeting were those contained in the agreement
which had been reached with the Association.The record reveals that Respondent did not contact ClydusGray or Bob Burkett to offer them employment as keymen
during 1992. Similarly, it reveals that it did not request, and
the local Laborer Unions did not refer any employees to Re-
spondent in 1992. Joseph Tate, who admittedly told Re-
spondent officials prior to the April 8, 1992 election that he
was going to vote in Respondent's favor, remains a perma-
nent employee at Respondent. Clydus Gray testified that
John O'Daniel told him shortly before the election that he
could work for them in 1992 if the operation went CIU.
Gray did not accept the offer.In an attempt to establish that Respondent performed workthat would fall under the job classifications set forth in arti-
cle V of the Association Agreement during 1992, General
Counsel placed a number of documents in evidence. ThusGeneral Counsel's Exhibits 14(a) through (k) contain somefive invoices which reflect that Respondent performed
patching of sidewalks, construction of a handicapped ramp at
a school, and similar functions for Carmi White County
Comm. Unit 5, all with a total value of $3757. Similarly,
General Counsel's Exhibits 15(a) through (d) contain two in-
voices together with supporting documents which reveal that
on September 22, 1992, Respondent sold and delivered to
White County Highway Department hot mix (asphalt) valued
at $18,720. General Counsel's Exhibits 16(a) through (d) are
photocopies of checks which reveal that during the period
extending from August 13 to November 6, 1992, Respondent
provided blacktopping for the city of Carmi, together with
certain concrete patching, in an aggregate amount of
$181,685.93. General Counsel placed in evidence as General
Counsel's Exhibit 17 a compilation of invoices bearing var-
ious 1992 dates which reflect concrete/asphalt sales to var-
ious customers. Respondent stipulated the documents reflect
work on which it was required to pay prevailing rates.8Placed in the record as General Counsel's Exhibit 18 was a
compilation of documents which reveal asphalt, rock, and
concrete sales to a number of named individuals during cal-
endar year 1992. Respondent claims such sales and/or serv-
ices were residential in character.During his testimony, Local 1197 Business Manager Tay-lor indicated that little construction work was performed
within the jurisdiction of his local union during 1992. With
specific regard to Respondent, he testified he did not observe
them perform any construction work until July 28 when he
observed a Respondent crew which was engaged in
blacktopping on the west side of the Carmi High School.
Taylor described the incident as one wherein John Mann, Re-
spondent's blacktop superintendent, and Respondent employ-
ees Scott Lamont and Darrell Yeager were at the site with
a paving machine and a roller, and they were apparently
waiting for a truck with hot blacktop. He recalled that when
he approached, Mann and Lamont were sitting on the stoop
of a nearby house where they could be in the shade. Taylor
asserts he walked up to Mann and asked how come he did
not call the hall and request laborers for that project. He re-
called Mann said, ``I don't need any laborers.'' Taylor as-
serts he then stated: ``John, the last three of four years you
have used laborers out here when you are blacktopping
streets;9what's the problem now?'' Taylor claims Mann's re-sponse was ``until we get this mess straightened up over this
contract, we are not going to use none of your people.'' Tay-lor claimed that, when the described conversation began, em-
ployee Yeager walked up within 5 or 10 feet of him and
Mann. He voiced the opinion that Yeager, and perhaps La-
mont, heard the conversation.Taylor indicated that on July 28, and on prior occasions,he had observed Scott Lamont operate a paver, and he ob-
served Yeager operate a roller.10He credibly testified that 21O'DANIEL TRUCKING CO.Yeager, and the truckdrivers bringing asphalt from the plant to thestreet (see Tr. 40).Respondent did not give him notice prior to July 28 that itwas going to accomplish the blacktopping at the high school
with employees other than employees represented by Labor-
ers Unions. Similarly, he testified O'Daniel did not afford
him an opportunity to bargain over that work.Asked if he personally observed Respondent perform anyother construction work in 1992, Taylor stated that in late
October he saw them pouring concrete in front of the high
school, but he did not stop. He testified, however, that Local
1197 picketed Respondent at a bridge job on Route 45 near
Hinsdale, Illinois, in October, and the Local picketed another
construction site Respondent had people on in November.Taylor claimed he would have referred laborers to Re-spondent during the 1992 construction season if Respondent
had requested them.When he appeared as a witness, Local 1260 Business Rep-resentative Curtis Masterson was also asked what he knew
about Respondent quitting the construction end of its busi-
ness in 1992. He replied, ``I know they didn't do much
work,'' and that they ``didn't do any hardly'' in his jurisdic-
tion. Asked if he observed them on any construction jobs in
his area, he said he saw Mann and a crew, which included
Yeager and Lamont, getting ready to blacktop the ambulanceparking lot in Fairfield in September. Masterson indicated he
asked Mann if he was going to use any of their laborers on
the job and he claims Mann said no, that there had been
some kind of lawsuit with the District Council and trouble
with the agreement. Masterson recalled they briefly discussed
prevailing wage requirements, and he recalled Mann said that
people on the job would be paid the prevailing rate. He indi-
cated that in response to his inquiry, Mann told him he had
some alleys to do in Fairfield 3 or 4 days later; that he in-
tended to pay prevailing rate on the job.3. Respondent's defenseRespondent presented its defense through testimony givenby John Mann, James William Edwards, and John O'Daniel.Mann, as indicated, supra, is a part owner of Respondent,and he is superintendent of the asphalt operation. He indi-
cated his job functions include selling the jobs, coordinating
the trucks and the people that work under him, and the per-
formance of various functions out on jobs such as operating
a machine, shovel, or anything else which is required.According to Mann, when he goes to a project, he nor-mally takes two people plus truckdrivers with him. He claims
that those employees, coupled with several people at the as-
phalt plant, enable him to perform his jobs. Mann testified
that his asphalt employees are members of and have been
represented by CIU since 1972 or 1973. He testified that the
volume of asphalt work remained much as it had been in
prior years in 1992, and that he accomplished it by using
employees represented by CIU as he had always accom-
plished it in earlier years.When asked if he told John Taylor on July 28, 1992, thatO'Daniel was not going to use people from the Laborers be-
cause the Laborers Union was trying to be certified as their
representative, he said no and claimed he did not say any-
thing like that to Taylor. Mann acknowledged that he con-
versed with Local 1260 Business Representative Mastersonin September 1992. He denied that he told Masterson duringtheir conversation that he was not going to use any of his
people any more. Instead, he recalled the conversation was
one wherein Masterson told him John Taylor wanted him to
get Respondent to sign a contract with them for an upcoming
job at, which he incorrectly thought they had successfully
bid. Mann testified he told Masterson he could not sign a
contract with them under the circumstances. He added that
he did not have the authority to sign a contract for O'Daniel.Edwards and John O'Daniel both indicated during theirtestimony that they serve as superintendents on ``highway
and construction'' work. O'Daniel described the work as in-
volving concrete work, dirt work, storm sewers, and com-
plete street jobs. Both he and Edwards claimed that there had
been no such work which they were able to perform in the
area during 1992, and for that reason they had neither bid
nor been awarded such work in 1992.O'Daniel testified that most of Respondent's permanentemployees were normally busy with residential work before
the road construction season began. He testified that CIU-
represented employees are used primarily on residential
work, but that they are occasionally used on heavy construc-
tion work. He defined construction work as that work on
which Respondent is required to pay a prevailing wage, and
indicated that laborer employees obtained from Laborers
Unions normally work road construction, but are asked, on
occasion, to perform residential work. He indicated that
keymen Gray and Burgess, in particular, were asked to per-
form residential work on occasion. Finally, he testified Re-
spondent has not requested that the Laborers Union refer em-
ployees to assist it in performing its residential work.Edwards and John O'Daniel both testified that Respond-ent's representatives were told at the July 23 negotiation ses-
sion that no laborers would be referred to them unless they
signed the previously negotiated Association Agreement. Ed-
wards recalled that when Hill O'Daniel indicated he would
not sign the agreement at the July 23 meeting, he asked why
couldn't they continue the way they always had. He recalled
that Smith replied there would not be any laborers without
a signed agreement.Edwards and John O'Daniel both described difficulties Re-spondent experienced on two heavy construction jobs during
the fall of 1992. They indicated the general contractor on one
job, a bridge in Enfield, was E. T. Simmons, and that Sim-
mons had asked them to supply it with a dump truck and a
back hoe. Edwards testified that when Taylor's Local 1197
picketed the job, Simmons' foreman removed Respondent's
equipment and operators from the site. The general contrac-
tor on the second job, which was on Route 1, was Wabash
Asphalt. It had requested a back hoe and an operator. When
Local 1197 picketed the job, Respondent's operator and
equipment were removed from the job. Local 1197 Business
Manager Taylor acknowledged during his testimony that the
picket signs used during the above-described incidents adver-
tised that O'Daniel did not have a contract with the Laborers
Union.Edwards admitted during his testimony that he spoke withboth Burkett and Clydus Gray before the NLRB election. He
testified he told Burkett if they lost the election, they would
not be bidding any road contracts, and he indicated that he
told Gray that if the election did not go Respondent's way,
it could possibly be a hardship on it. 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11I also find significant that record evidence which reveals thatJohn O'Daniel offered Clydus Gray 1992 employment shortly before
the April 7 election. Gray declined the offer indicating he may seek
work outside the construction industries during the 1992 season. I
sincerely doubt he would have declined the offer if he could have
obtained clearance through Local 1197.Conclusions1. CredibilityThe major credibility issues posed in the instant case arewhether representatives of Charging Party refused to consider
the referral of laborers to Respondent in the absence of a
signed contract, and whether Union Representatives Taylor
and Matheson were told by Respondent Superintendent
Mann, in two separate conversations, that Respondent did not
intend to utilize laborers represented by Charging Party until
the mess over the contract was straightened up. For the rea-
sons set forth below, I resolve credibility issues involving
Mann and Taylor in Respondent's favor, but resolve the
issue involving Mann and Matheson in Charging Party's
favor.The referral issue was first discussed at the July 23 nego-tiation session. Significantly, Respondent Representative Ed-
wards testified, without contradiction, that after H. O'Daniel
informed Union Representatives Taylor and Smith that he
would not sign the Association contract, he asked them why
they could not continue the way they always had, i.e., obtain
laborers in the absence of a signed contract. Edwards claims
Smith responded by stating there would not be any laborers
without a signed contract. Taylor was not called as a rebuttal
witness to deny that the above-described verbal exchange oc-
curred. Instead, near the end of his direct examination Gen-
eral Counsel asked him if he would have referred laborers
to Respondent during 1992 if Respondent had requested
them. He answered yes. Edwards, whose claim that Respond-
ent was told on July 23 that there would be no laborers ab-
sent a signed contract was corroborated by J. O'Daniel, was
an impressive witness and I credit his testimony regarding
the July 23 meeting. I do not credit Taylor's assertion that
he would have referred laborers to Respondent in 1992 even
though they refused to sign the association agreement. In-
deed, Charging Party's filing of the R Case petition to avoid
a lawful termination of Charging Party's representative status
among Respondent's temporary laborer employees and Local
1197's picketing action at jobs on which Respondent had
equipment and employees during the fall 1992 constitute ac-
tions which are inconsistent with Taylor's claim that he was
willing to refer employees to Respondent in the absence of
a contractual relationship.11As noted, supra, Union Representatives Taylor and Mathe-son both contend that they approached Mann while he was
engaged in blacktopping and asked if he intended to use em-
ployees represented by their local union on such jobs. Mann
was asked if he told Taylor and Matheson he did not intend
to use people from their locals until the contract dispute
and/or a lawsuit was settled. Mann categorically denied mak-
ing any such comment to Taylor. Because I normally view
categorical denials unaccompanied by a recitation of the wit-
nesses' best recollection of any conversation which did occur
skeptically, I am persuaded I should credit Mann over Tay-
lor. In addition to the fact that I have rejected Taylor's claimthat he would have referred laborers to Respondent eventhough they had no signed contract with the Laborers Union,
I note that Taylor indicated, when describing his contact with
Mann, that all the people working on that particular
blacktopping job, including Mann, the truckdrivers, the paver
operator (Lamont), and the roller operator (Yeager), were
performing work customarily performed by persons rep-
resented by Laborers Unions. At a later point in the proceed-
ing, Taylor admitted that he had seen Lamont operate a
paver and Yeager a roller during prior years. Patently, La-
mont and Yeager, while operating machines, were engaged
in work which would more aptly be described as that nor-
mally performed by Operating Engineers rather than by La-
borers. In short, Taylor had a tendency to exaggerate, and I
conclude he tailored his testimony to meet the needs of Gen-
eral Counsel's case.With respect to the Mann-Matheson situation, both indi-viduals appeared, when describing the incident, to state their
best recollections of what occurred. Matheson exhibited bet-
ter recall of the incident than Mann. In the circumstances de-
scribed, I credit Matheson's claim that Mann told him he
was not going to use any of his (Matheson's) laborers on the
project because of a lawsuit and/or trouble with the agree-
ment.2. The alleged 8(a)(1) conductParagraph 5 of the complaint alleges that Supervisor Mannstated in the presence of employees on or about July 28,
1992, that Respondent would not employ members of the
Union because of the Union's efforts to be certified as the
representative of certain employees of Respondent.As indicated, supra, Local 1197 Business Manager Taylortestified that, when he asked Mann on July 28, 1992, why
he was not using laborers on blacktopping work, Mann stat-
ed: ``until we get this mess straighted up over this contract,
we are not going to use none of your people.'' Mann cat-
egorically denied making the statement or saying anything
like it. For the reasons set forth above, I conclude it is most
unlikely that Taylor, some 5 days after Respondent had been
told it would receive no laborers without a signed contract,
would ask Mann why he was not using laborers represented
by his union on the blacktopping job. Significantly, employ-
ees Lamont and Yeager were not called as witnesses by Gen-
eral Counsel to corroborate Taylor's testimony. I credit
Mann's denial. Moreover, I note that the record reveals that
employees Lamont and Yeager are members of and are rep-
resented by CIU. Assuming, arguendo, Mann made the com-
ment attributed to him by Taylor, and, assuming arguendo,
that the named employees heard the comment, a persuasive
argument could be made that such a comment would not
``interfere with, restrain, or coerce'' employees Lamont and
Yeager in their exercise of or enjoyment of rights guaranteed
by Section 7 of the Act. I recommend that paragraph 5 of
the complaint be dismissed.3. The alleged 8(a)(3) violationsThe complaint alleges that Respondent refused, in viola-tion of Section 8(a)(3) of the Act, to hire and/or recall em-
ployees Dave Barker, Laura Boldwyn, Bob Burkett, Clydus
Gray, Jamie Gray, James Schook, Gaylord Williams, Jaye
Evans, and Randy Gunther after April 7, 1992, because they 23O'DANIEL TRUCKING CO.supported the Union or engaged in other protected activity.For the reasons set forth below, I find that General Counsel
offered insufficient credible evidence to prove the allegation.The evidentiary burden of the parties is set forth in WrightLine, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982), where the Board
stated (at 1089):First, we shall require that the General Counsel makea prima facie showing sufficient to support the infer-
ence that protected conduct was a ``motivating factor''
in the employer's decision. Once this is established, the
burden will shift to the employer to demonstrate that
the same action would have taken place even in the ab-
sence of the protected conduct.Patently, by establishing that each of the allegeddiscriminatees belongs to one of the locals of the District
Council; that each was either referred to or cleared by his
local for employment at Respondent; and that Respondent
submitted appropriate trust fund remittances for all hours
worked by the discriminatees, General Counsel has shown
that the alleged discriminatees were all members of the La-
borers Union and Respondent had knowledge of that fact.
Additionally, the alleged discriminatees who appeared to give
testimony in the instant case all indicated that they voted in
the April 8, 1992 election at Respondent's facility, and as
Respondent admittedly knew that employee Tate cast the
only no vote, it is clear the remaining employees whose
votes were counted voted for union representation.Having concluded that General Counsel has satisfied thefirst two elements of the alleged 8(a)(3) violation, I turn now
to consideration of whether the evidence adduced warrants
an inference that the employees' participation in protected
conduct was a ``motivating factor'' in Respondent's decision
to refrain from employing them in 1992.General Counsel's claim that Respondent refused to re-quest that locals belonging to the District Counsel refer la-
borers to it in 1992 because the alleged discriminatees voted
for union representation in the April 8, 1992 election is bot-
tomed on a claim that Respondent performed work during
the 1992 construction season which would normally have
been performed by Laborers Local members and a claim that
the local unions comprising the District Council were ready
and willing to refer laborers to Respondent. I conclude that
General Counsel has failed to offer sufficient evidence to
prove the described contentions.With respect to the work actually performed by Respond-ent during the 1992 construction season, General Counsel, as
revealed, supra, placed in evidence as General Counsel's Ex-
hibits 14±18 a number of invoices which documented
charges for sales and/or work performed by Respondent for
various customers during the 1992 construction season. The
vast majority of the invoices billed customers for
blacktopping which had been performed by Respondent and
the remainder documented limited concrete work performed
for customers. Significantly, counsel for General Counsel
elected to simply let the invoices speak for themselves and
she refrained from causing a witness to interpret the invoices
and to indicate whether Respondent's permanent employees
or the laborers it obtained from Laborers Locals normally
performed the work described in each invoice. When Re-spondent's asphalt plant superintendent, Mann appeared as awitness, he testified that the blacktopping which Respondent
did in 1992 was accomplished by his normal blacktoppingcrew which consisted of two men at the plant, himself, em-
ployee Lamont on the paving machine, Yeager on the roller,
and a number of truckdrivers. Union Representative Taylor
verified Mann's claim to a certain extent as he acknowledged
that Lamont and Yeager were operating the paving machine
and the roller on July 28, 1992, and he indicated he had seen
them perform the same functions during prior years.In addition to the claims advanced by Mann which are in-ferentially supported by Taylor, Respondent owners, Edwards
and John O'Daniel, testified that Respondent did not bid or
obtain any road construction work during the 1992 construc-
tion season. Union Representatives Taylor and Matheson
both indicated that little road construction was performed
within the areas served by their locals during 1992, and Tay-
lor testified Respondent performed none in his area until July
28, 1992. As observed, supra, he described the work Re-
spondent was performing at the Carmi High School as work
which belonged to Laborers even though it would appear to
be work normally performed by members of other trades.
Similarly, although he claimed Respondent was performing
laborer work on the two road construction jobs Local 1197
picketed, the record reveals that Respondent was merely pro-
viding equipment and operators on both jobs.Finally, in addition to the above observations, it should benoted that at all times material here Respondent's 50±60 per-
manent employees were represented by the CIU. Signifi-
cantly, their contract restricted Respondent's use of tem-
porary employees, such as members of the Laborers Union
to situations where the employment of such employees was
necessary.In sum, when the above-discussed factors are considered,I reach the conclusion that General Counsel failed to estab-
lish that Respondent performed a significant amount of work
on which it would have normally used members of Laborers
Locals during the 1992 construction season.As indicated, supra, credited testimony given by Respond-ent official Edwards reveals that when H. O'Daniel asked
during the July 23, 1992 negotiation session why they could
not continue as they always had, Smith replied there would
be no laborers without a signed agreement. As I view the
record, Smith's remark was predictable. Thus, the record re-
veals that Respondent informed the District Council shortly
after it signed the Association Agreement in December 1991
that it intended to terminate its 8(f) relationship when the
contract expired on March 31, 1992. As noted, supra, the
District Council sought to keep the relationship alive by fil-
ing a petition for an election which would enable it to obtain
9(a) status. One must infer that the District Council sought
an election because it intended to place Respondent in a po-
sition wherein it would be compelled to sign a new agree-
ment with it. Indeed, the purpose of the action was not to
gain representative rights, the individuals who were to vote
were and had long been members of constituent local unions.
Although General Counsel argues in brief that there was no
indication that the local Laborers Unions would refuse to
refer members to Respondent until the July 28 negotiating
session, the fact that Clydus Gray refused a job offer made
by John O'Daniel shortly after the petition for an election
was filed suggests that Gray was possibly aware that Local 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12See G.C. Exh. 4.13See G.C. Exh. 8.14If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.1197 Business Manager Taylor would not approve his ac-ceptance of the offer.In sum, I find that General Counsel has failed to establishthat Respondent needed the services of employees rep-
resented by the Laborers Union during the 1992 construction
season. Moreover, I find that General Counsel has failed to
establish by credible evidence that the local unions which
comprise the Charging Party would have referred members
to employment at Respondent during 1992 in the absence of
a signed contract. Accordingly, I find that General Counsel
has failed to make a showing that the union activities or sen-
timents of the alleged discriminatees was a ``motivating fac-
tor'' in Respondent's decision to not employ them in 1992.
I recommend that the 8(a)(3) allegations of the complaint be
dismissed.4. The alleged 8(a)(5) violationa. The appropriate unitThe complaint alleges that since May 6, 1992, the DistrictCouncil has been the exclusive collective-bargaining agent of
employees in the following unit, which is an appropriate unit
for bargaining within the meaning of Section 9(b) of the Act:All construction laborers employed by the Employer atits heavy and highway construction jobsites, EXCLUD-
ING all drivers, operators, office clerical and profes-
sional employees, guards, and supervisors as defined in
the Act, and all other employees.Although Respondent denied the unit allegations set forth inparagraph 7 of the complaint, the described unit was found
to constitute a unit appropriate for the purposes of bargaining
within the meaning of Section 9(b) of the Act in the Re-
gional Director's Decision and Direction of Election issued
on March 10, 1992, in Case 14±RC±11134.12Subsequently,the District Counsel was certified as the exclusive collective-
bargaining agent of employees in the unit described above on
May 6, 1992.13Accordingly, I find that the District Councilhas been the exclusive collective-bargaining agent of em-
ployees in the described unit since May 6, 1992.b. The alleged unlawful activityThe complaint alleges that Respondent has violated Sec-tion 8(a)(5) of the Act since April 7, 1992, by assigning
work previously performed by employees in the unit rep-
resented by the District Council to other employees of Re-
spondent without giving the District Council prior notice andaffording it an opportunity to bargain with respect to suchconduct and the effects of such conduct.As noted above, the CIU has represented Respondent'shourly paid employees at all relevant times, and its collec-
tive-bargaining agreement provides, inter alia:if it becomes necessary from time to time for the Em-ployer to need extra help on a temporary basis, the
Union agrees that these temporary employees could be
obtained from other labor unions within the particular
crafts for the type of employees needed.I have found, supra, that General Counsel has failed to estab-lish that the Respondent needed the services of employees
represented by District Council during the 1992 construction
season. Moreover, I have found that General Counsel has
failed to establish, by credible evidence, that the local unions
comprising the District Council would have referred laborers
to Respondent in the absence of a signed contract. As indi-
cated, supra, General Counsel failed to prove that Respond-
ent performed any road construction work normally accom-
plished by employees furnished by the Laborers Locals in
1992, while the Respondent has shown that it accomplished
blacktopping during 1992, with the same CIU represented
crew which has performed such work in prior years.In the circumstances described, I find that General Counselhas failed to prove that Respondent transferred work nor-
mally performed by Laborers Union employees to other em-
ployees. Accordingly, I recommend that the 8(a)(5) allega-
tions in the complaint be dismissed.CONCLUSIONSOF
LAW1. O'Daniel Trucking Co. is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of the
Act.2. The District Council is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent has not engaged in the unfair labor prac-tices alleged in the complaint.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended14ORDERThe complaint is dismissed in its entirety.